Citation Nr: 0826750	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the reduction of a 50 percent rating for post 
traumatic stress disorder (PTSD) from September 1, 2004, was 
appropriate.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.  He was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, and the Combat Action Ribbon.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Seattle, 
Washington, which reduced the disability rating for PTSD from 
50 percent to noncompensable evaluation effective September 
1, 2004.  

It is noted that, based on his statements, the veteran's 
appeal of his rating reduction from 50 percent for PTSD is 
also found to contemplate a claim of entitlement to a rating 
in excess of the noncompensable evaluation currently 
assigned.  Moreover, from a review of the statement of the 
case, it appears the RO also considered this component of the 
claim, enabling the Board to do so at the present time.    


FINDINGS OF FACT

1.  From September 1, 2004, the competent evidence does 
disclose improvement of the veteran's PTSD.   

2.  From September 1, 2004, the service-connected PTSD is 
productive of no more than mild occupational and social 
impairment with mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress. 




CONCLUSIONS OF LAW

1.  A 10 percent evaluation for PTSD is restored from 
September 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.344(c), 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected PTSD from September 1, 2004 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2006.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claim for restoration, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A December 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
April 2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claim.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied...that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim..." Mayfield, 19 Vet. App. at 128.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for restoration, and the 
duty to assist requirements have been satisfied.  Treatment 
records for the Department of Corrections were obtained.  
Also, evaluations from the Department of Corrections 
psychologist and a private psychologist were associated with 
the record.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in 2003 and 2007 to determine the nature and 
severity of the PTSD.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Legal Criteria

Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  38 C.F.R. § 3.344(a). 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
	
        38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court of Appeals for Veterans Claims (Court) has held 
that Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The issue before the Board is entitlement to a restoration of 
a 50 percent disability evaluation for the service-connected 
PTSD from September 1, 2004.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id.  In the present case, the 
requirements set forth in 38 C.F.R. § 3.105(e) (notice of the 
contemplated action and a 60 day period to present additional 
evidence) have been met.  See the February 2004 RO letter.  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 50 
percent rating for the PTSD was in effect only from April 20, 
2000, to September 1, 2004.  For disability ratings in effect 
for less than five years, adequate reexamination that 
discloses improvement in the condition will warrant reduction 
in rating.  See 38 C.F.R. § 3.344(c). 

After careful review of the record, the Board concludes that 
improvement of the service-connected PTSD was shown at the 
time of the proposed rating reduction.  

The 50 percent rating was initially assigned to the service-
connected PTSD based upon the findings of an October 2001 
evaluation by Dr. R.K., a psychologist.  Dr. R.K. indicated 
that the veteran's PTSD was severe to moderately severe.  He 
indicated that the veteran's PTSD affected the veteran's 
rational thinking, adjustment in society, and martial 
relationships.  He indicated that the veteran had poor 
success in holding jobs, poor friendships, stress in family 
relationships, low self-esteem, and legal maladjustment.  The 
veteran's lack of sleep was a symptoms of PTSD.   

The 50 percent rating for PTSD initially assigned by the RO 
in March 2002 was based upon the findings of the October 2001 
evaluation showing that such PTSD was productive of 
moderately-severe or severe impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The evidence of record discloses that the service-connected 
PTSD had improved at the time of the proposed reduction, and 
re-examination in September 2003 reflected such improvement.  
Indeed, it was noted that the veteran did not meet the 
diagnostic criteria for PTSD, due to the lack of evidence of 
social or vocational impairment, as well as the fact that 
many reported symptoms were more readily attributable to the 
effects of long-term incarceration.

The examiner determined that the veteran's current GAF score 
and the GAF score for the past year was 65 which reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

Furthermore, the examiner discussed the psychological test 
results and concluded that the results taken as a whole, did 
not strongly support a diagnosis of PTSD nor did they rule 
out a diagnosis.  The examiner also pointed out that the 
veteran received at least six forensic assessments over the 
years and not one reported symptoms of PTSD.  The VA examiner 
indicated that Dr. R.K., the psychologist who performed 
several evaluations of the veteran, reported that the veteran 
had problems with adjustment and some symptoms of PTSD but 
the diagnosis was made without clear reference to the DSM-IV 
criteria for the disorder.  The examiner further noted that 
by objective observation and self report, the veteran 
functioned effectively in the confines of prison, and he 
essentially worked full time.     

The Board finds that the September 2003 reexamination report 
was full and complete.  The VA examiner reviewed the claims 
file, the veteran's forensic assessments done while the 
veteran was incarcerated, and the evaluations done by Dr. 
R.K.  The examiner, a psychologist, interviewed and evaluated 
the veteran.  Psychological tests, including the Personality 
Assessment Inventory and the MCMI2, were administered.   

The Board finds that the September 2003 VA reexamination 
demonstrates improvement in the veteran's service-connected 
PTSD.  The Board acknowledges that the VA examiner indicated 
that the veteran did have PTSD symptoms including nightmares, 
exaggerated startle response, and thoughts of Vietnam.  
However, as noted above, his overall disability picture was 
not found to support a diagnosis of PTSD, and in any event, 
the GAF score of 65 was indicative of only mild social and 
functional impairment.  This is competent evidence at the 
time of the rating reduction which establishes that the PTSD 
had improved and caused mild social and occupational 
impairment.  

In sum, based on the foregoing evidence, the Board concludes 
that the reduction of the veteran's 50 percent evaluation for 
PTSD was appropriate and there is no basis for restoration of 
that 50 percent rating.  However, the Board finds that the 
assignment of a noncompensable rating effective September 1, 
2004, does not adequately reflect his symptomatology.  
Rather, for the reasons discussed below, it is determined 
that a 10 percent rating, but no higher, should be 
effectuated as of September 1, 2004.  

In finding that symptoms commensurate with a 10 percent 
rating have been demonstrated throughout the rating period in 
question, the Board again notes that the September 2003 VA 
examination report indicated symptoms of anxiety and 
depression, as well as sleep disturbance, nightmares, 
intrusive thoughts and exaggerated startle response.  

Further supporting a 10 percent rating is a December 2007 VA 
examination report showing that the veteran's PTSD causes 
mild impairment.  At that time, the VA examiner concluded 
that the veteran's GAF score for the PTSD was 65 to 70 which 
is indicative of mild social and occupational impairment.  
The examiner noted that records dated in 2004 show that the 
veteran was treated for nightmares associated with trauma and 
PTSD and he had been prescribed prazosin.  The examiner noted 
that treatment records show that in 2007, medications for 
PTSD symptoms were stopped.  The examiner opined that the 
PTSD disorder is mild and causes episodic nightmares.  

The December 2007 VA examination report also indicated that 
the veteran currently worked in computer technology 
management at the facility where he was incarcerated.  While 
in prison, he was able to matriculate in building management 
certifications and software certifications.  The veteran was 
currently enrolled in computer classes.  

The examiner opined that the primary reason for the veteran 
being unable to seek employment was his history of 
pedophilia.  The examiner also noted that the veteran had a 
diagnosis of personality disorder not otherwise specified and 
that this disorder caused the veteran to have difficulty with 
figures of authority.  The examiner opined that the 
pedophilia and personality disorder posed significant 
difficulty for the veteran in social environments.  

Thus, the VA opinions offered in December 2007 held that the 
veteran's PTSD was responsible for no more than mild 
symptomatology, and that the majority of the veteran's 
psychiatric disability picture was attributable to other 
factors.  Such opinion is found to have great evidentiary 
weight.  Indeed, the VA examiner reviewed the claims folder 
and the veteran's entire medical history before rendering an 
opinion, and considered all of the evidence of record when 
rendering an opinion as to the severity of the PTSD.  The VA 
examiner also cited to the evidence of record which supported 
his conclusions.  

The Board acknowledges the evaluations written by Dr. R.K. a 
private psychologist, and Dr. C.R., the Department of 
Corrections psychologist.  In the May 2004 evaluation report, 
Dr. R.K. stated that the veteran's PTSD was severe.  In the 
March 2005 evaluation report, Dr. C.R. opined that the 
veteran's PTSD was too severe for the veteran to recover 
completely.  Dr. C.R. stated that the veteran's cognitive 
impairment was marked to severe; his judgment was impaired 
considerably when not taking prescribed medications.  Dr. 
C.R. stated that the veteran's social impairment was moderate 
to severe.  Dr. C.R. stated that the veteran struggled with 
personal relationships of any kind.  Dr. C.R. stated that the 
veteran had marked symptoms of depressed mood, expressions of 
anger, paranoid behavior, hallucinations, and physical 
complaints.  The veteran had severe symptoms of verbal 
expressions of anxiety or fear, and social withdrawal.  The 
veteran had moderate symptoms of suicidal trends and thought 
disorder.  Dr. C.R. stated that the diagnoses were PTSD and 
alcohol abuse.  In a February 2007 report, Dr. C.R. indicated 
that the veteran experienced intense psychological stress 
when being exposed to loud noises and he had symptoms of 
exaggerated startle response, irritability, outbursts of 
anger, and nightmares due to PTSD.  Dr. C.R. indicated that 
the exaggerated startle response interfered with the 
veteran's ability to work.  Dr. C.R. also indicated that the 
veteran lost a job due to an altercation and that the 
altercation was due to irritability from the PTSD.   

The Board finds that the evaluation reports by Dr. R.K. and 
Dr. C.R. to have limited probative value.  The psychologists 
do not address the veteran's entire psychiatric history when 
rendering the opinions as to the severity of the veteran's 
PTSD.  Furthermore, Drs. R.K. and C.R. do not address the 
veteran's diagnoses of pedophilia or personality disorder.  
The medical evidence of record shows that these disorders 
cause significant social and occupational impairment.  Drs. 
R.K. and C.R. do not provide any opinion as to the degree of 
social or occupational impairment due solely to the PTSD and 
the impairment due to the other diagnoses.  For instance, the 
Board notes that there is medical evidence that the veteran 
has a personality disorder with antisocial traits but Drs. 
C.R. and R.K. do not discuss the impact of the personality 
disorder on the veteran's social functioning.  

On the other hand, the VA examiners, in the 2003 and 2007 
opinions, address all of the veteran's psychiatric diagnoses.  
In the 2007 VA examination report, the VA examiner provides 
an opinion as to the impairment due solely to the PTSD.  The 
VA examiners reviewed the veteran's complete psychiatric 
history before rendering an opinion.  Thus, the Board finds 
that the VA opinions have more probative value and these 
opinions establish that the PTSD causes mild social and 
occupational impairment.  

In light of the foregoing, the Board finds that the reduction 
in the evaluation of the veteran's PTSD from September 1, 
2004 was proper.  However, the Board finds that the 
disability evaluation assigned to the PTSD should only have 
been reduced to 10 percent, not zero percent.  As discussed 
in detail above, the medical evidence of record shows that 
the service-connected PTSD causes mild occupational or social 
impairment with mild or transient symptoms.  See the 
September 2003 and December 2007 VA examination reports.  

The Board finds that the preponderance of the evidence is 
against a finding that the PTSD causes occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks to warrant the next higher rating of 30 
percent.  Both VA examinations indicated that the veteran's 
PTSD was mild or that the veteran's social and occupational 
impairment was mild.  The record shows that the veteran was 
able to work full time in prison and attend computer classes 
while incarcerated.  As discussed above, the probative 
evidence shows that the veteran's other nonservice-connected 
psychiatric and personality disorders, not the PTSD, caused 
serious or significant impairment in occupational or social 
functioning.  Given these findings, the Board concludes that 
the veteran's PTSD warrants a 10 percent evaluation from 
September 1, 2004, and a disability evaluation in excess of 
10 percent is not warranted.   

In summary, for the reasons and bases expressed above, the 
Board concludes that a restoration of a 10 percent disability 
rating, and no higher, is warranted for the service-connected 
PTSD from September 1, 2004.  The claim is granted to that 
extent.   


ORDER

Restoration of a 10 percent rating, and no higher, for PTSD 
effective September 1, 2004 is warranted, subject to 
governing criteria applicable to the payment of monetary 
benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


